                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


    WILLIE SIMPSON,

                                Plaintiff,                          OPINION and ORDER
         v.
                                                                           18-cv-467-jdp
    TONY EVERS and KEVIN A. CARR,

                                Defendants.


        Plaintiff Willie Simpson, appearing pro se, is a prisoner at Green Bay Correctional

Institution (GBCI). Simpson filed this lawsuit in state court and defendants removed it. I

previously concluded that Simpson’s claims belonged in three different lawsuits; defendants

then paid two additional filing fees and I transferred two of the three cases (about medical care

and    mail   tampering)   to   the   Eastern   District.   See Dkt. 48.   I   retained    Simpson’s

parole-deprivation case, in which Simpson alleges that defendants Governor Tony Evers and

DOC Secretary Kevin Carr maintain state laws and policies that prohibit him from receiving a

parole hearing or release that he is entitled to for his convictions under previous Wisconsin

sentencing law. Id.

        Because Simpson is a prisoner, the next step is for me to screen Simpson’s complaint

and dismiss any portion that is legally frivolous, malicious, fails to state a claim upon which

relief may be granted, or asks for money damages from a defendant who by law cannot be sued

for money damages. 28 U.S.C. §§ 1915 and 1915A.1 In doing so, I must accept his allegations

as true, see Bonte v. U.S Bank, N.A., 624 F.3d 461, 463 (7th Cir. 2010), and construe the


1
 Defendants have filed a motion asking the court to screen the complaint, Dkt. 49, which I
will grant.
complaint generously, holding it to a less stringent standard than formal pleadings drafted by

lawyers, Arnett v. Webster, 658 F.3d 742, 751 (7th Cir. 2011). Simpson’s complaint does not

state claims for relief because he does not plausibly explain how his rights are being violated.

I’ll give him a chance to supplement his complaint to further explain his claims.



                                           ANALYSIS

       Simpson alleges that Wisconsin’s “truth in sentencing” reforms in the late ’90s

retroactively altered his ability to be paroled, in violation of the Ex Post Facto and Due Process

clauses of the United States Constitution. Simpson has three sexual-assault convictions under

the state’s prior sentencing regime (know as the “New Law”), with consecutive sentences

totaling 65 years of prison time. Simpson says that because of changes to Wisconsin law under

the truth-in-sentencing regime, prison officials refuse to release him on his mandatory release

date for each of the three sexual-assault convictions. He also says that the truth-in-sentencing

law terminated his parole eligibility, so he has not received parole hearings to which he was

entitled under his “New Law” sentences.

       In 2011, Simpson brought a similar case in this court: he alleged that state officials

violated the Ex Post Facto Clause by retroactively applying the truth-in-sentencing laws to his

sentence   computation,     eliminating   his   parole   eligibility.   See   Simpson   v.   Walker,

No. 11-cv-838-bbc (W.D. Wis.). The court dismissed the case because Simpson was mistaken

that the truth-in-sentencing laws applied to his sentences. See Dkt. 38 in the ’838 case. Simpson

interpreted statements on his inmate classification reports stating that he was “sentenced under

New Law” as meaning that officials applied the new truth-in-sentencing laws to his sentence.

Id. at 4. But “New Law” referred to the prior sentencing regime, as opposed to the “Old Law”


                                                2
applying to crimes committed before June 1, 1984. Id. at 4–5. The court noted that Simpson

presented no evidence suggesting that his parole eligibility had been revoked, and that records

showed that he retained a parole eligibility date of August 5, 2015. Id. at 5–6.

         In this case, Simpson’s amended complaint fails to state a plausible claim for relief

because, as in the ’838 case, Simpson misreads Wisconsin law. Simpson again says that the

truth-in-sentencing laws have been applied to his sentence. Unlike the ’838 case, it’s true that

the truth-in-sentencing laws now apply to his sentence, at least to a point. Over the last several

years, Simpson has incurred new convictions, with sentences consecutive to his sexual-assault

sentences. See Grant County Case No. 2011CF123, Grant County Case No. 2011CF220, and

Dodge County Case No. 2012CF66. A sentence computation sheet attached to Simpson’s

original complaint, Dkt. 1-1, at 20, and my review of the state court system’s electronic records2

shows that Simpson has incurred about 16 years’ worth of additional incarceration time under

these new convictions. These convictions are subject to the truth-in-sentencing laws because

they relate to criminal offenses that took place after the truth-in-sentencing laws were passed.

         I take Simpson to be saying that he has been deprived of his right to parole in two ways

by the truth-in-sentencing laws. First, he says that prison officials refused to release him on his

mandatory release date for each of the three sexual-assault convictions. For instance, he states,

“The DOC deliberately refused to release plaintiff on his mandatory release date for the 15

year sentence imposed [on his 1996 conviction] and required plaintiff to serve the entire 15

year term of confinement in prison.” Dkt. 18, at 7. If what Simpson is saying is that he should




2
    https://wcca.wicourts.gov.


                                                3
have already been released, that’s a claim for a habeas corpus petition, not this case brought

under 42 U.S.C. § 1983.

         Regardless, Simpson’s position is frivolous. The truth-in-sentencing laws did not alter

the availability of mandatory release. Even under the “New Law,” prisoners are entitled to

mandatory release only after completing two-thirds of their entire sentence. See Wis. Stat.

§ 302.11(1) and (3) (1995–96) (mandatory release date set at two-thirds of sentence, but

consecutive sentences “shall be computed as one continuous sentence”). In Simpson’s case,

this was two-thirds of 65 years, which is why the documents he submitted the ’838 case show

that his mandatory release date was in 2042 (amended to 2043 after disciplinary infractions).

See Dkt. 38 in the ’838 case, at 2–3. At no point did he have a right to mandatory release

within the first 15 years of his sentence.

         Simpson’s second theory of relief is that the addition of his 2011 and 2012 sentences—

subject to the truth-in-sentencing laws—eliminated his right to parole hearings after one-fourth

of his New Law sentence time. I take him to be saying that this will force him to serve his entire

65-year New Law sentence and his initial-confinement time on his new convictions before he

is eligible for extended supervision. But nothing in the statutes he cites or other records he

provides states that parole hearings are rescinded for prisoners who incur truth-in-sentencing

convictions on top of their New Law convictions. And the state’s inmate locator website shows

that Simpson has a parole eligibility date of October 12, 2020.3 It’s unclear why this date has

moved from 2015 to 2020 since Simpson’s 2011 case. Perhaps it’s the result of his new

convictions or the result of additional disciplinary infractions. But Simpson does not allege




3
    See https://appsdoc.wi.gov/lop.


                                                4
that this change violates his rights or is caused by implementation of the truth-in-sentencing

laws.

        As currently constructed, the complaint does not state a claim for relief. But because

Simpson appears pro se, I will not dismiss the case outright. See Felton v. City of Chicago, 827

F.3d 632, 636 (7th Cir. 2016) (“when a plaintiff—especially a pro se plaintiff—fails to state a

claim in his first complaint, he should ordinarily be given a chance to amend.”). I will give him

a chance to file a supplement to his complaint in which he explains how he knows that he has

been deprived of parole eligibility.



                                   REMAINING MOTIONS

        Defendants filed a motion for an extension of time to respond to Simpson’s complaint

pending screening of the complaint. Dkt. 49. Simpson countered with a motion asking the

clerk of court to enter default against defendants for failing to answer the amended complaint.

Dkt. 59. Simpson also filed a motion for summary judgment, Dkt. 50, which defendants ask

to strike under the terms of the filing bar that Simpson faces in courts of this circuit. Dkt. 54;

see also Dkt. 3-2 (sanction order in Simpson v. Eckstein, No. 16-3436 (7th Cir. Mar. 30, 2017)).

        Defendants didn’t have to respond until after I screened Simpson’s amended complaint,

and they won’t have to file a response unless I grant Simpson leave to proceed on claims after

receiving his supplement. I’ll deny Simpson’s motion to enter default and I’ll deny defendants’

motion for an extension of time to file a response as moot.

        Defendants are correct that Simpson’s filing bar precludes him from filing motions for

summary judgment, so I’ll grant their motion to strike Simpson’s summary judgment motion.




                                                5
                                   ORDER

IT IS ORDERED that:

1. Defendants’ motion to screen the complaint, Dkt. 49, is GRANTED.

2. Plaintiff Willie Simpson may have until February 17, 2020, to submit a supplement
   to his amended complaint.

3. Plaintiff’s motion for entry of default, Dkt. 59, is DENIED.

4. Defendants’ motion for an extension of time to respond to plaintiff’s amended
   complaint, Dkt. 49, is DENIED as moot.

5. Defendants’ motion to strike plaintiff’s motion for summary judgment, Dkt. 54, is
   GRANTED. Plaintiff’s motion, Dkt. 50, is STRUCK.

Entered January 28, 2020.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      6
